UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 3, 2010 INVACARE CORPORATION (Exact name of registrant as specified in its charter) Ohio 1-15103 95-2680965 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) One Invacare Way, P.O. Box 4028, Elyria, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(440) 329-6000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective November 3, 2010, John R. Kasich resigned as a director of Invacare Corporation (the “Company”) as a result of his election as Governor of the State of Ohio.Mr. Kasich became a director of the Company in 2001.He served most recently as Chairman of the Company’s Nominating Committee and as a member of the Company’s Governance Committee, and previously served on the Company’s Investment Committee. A. Malachi Mixon, III, the Company’s Chairman, stated, “It has been our privilege to have Governor-elect Kasich serve on Invacare’s Board of Directors, and we thank him for his contributions to the Company.While the Board of Directors will miss having the benefit of his insights, we wish him all the best as Governor of Invacare’s home state of Ohio.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Invacare Corporation (Registrant) Date:November 8, 2010 /s/ Anthony C. LaPlaca Anthony C. LaPlaca Senior Vice President and General Counsel
